Citation Nr: 0026763	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-28 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
premenstrual syndrome with anxiety and nervousness, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for heat stress.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1988 to July 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant's substantive appeal, VA Form 9, filed in 
October 1997, reflects her desire for a Travel Board hearing 
to be scheduled at the RO.  Although she also stated on this 
form that she wanted a hearing before a Hearing Officer at 
the RO, she did not respond to the RO's clarification letter 
dated January 13, 1998, and so it is assumed that she still 
wants a Travel Board hearing.  Further, as there is no other 
information in the file showing that the appellant withdrew 
her original hearing request, the Board will assume that she 
still wants a Travel Board hearing.  Accordingly, the RO is 
instructed to make the appropriate arrangements for such a 
hearing at their facility in Nashville.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

The RO should schedule the appellant for 
a hearing to be conducted by the next 
Veterans law Judge traveling to the RO.  
The RO should then notify the appellant 
of the date, time and place of such a 
hearing by letter mailed to her current 
address of record.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the appellant until 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


